Citation Nr: 1445316	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  08-18 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to July 1994, from February 2004 to August 2004, and from January 2005 to December 2005; with periods of active duty for training (ACDUTRA) with the United States Marine Corps Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2010, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  This matter was previously before the Board in April 2011 and January 2013 when it was remanded for further development.  

In an August 2013 decision, the Board denied the Veteran's claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected low back disability.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this case to the Board for compliance with the Joint Motion.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Pursuant to the June 2014 Joint Motion, the Board finds that additional medical examination is needed.  In this regard, the Board notes that the Joint Motion indicated that the April 2011 VA examination report was unclear as to the nature of the Veteran's current right knee disability, and therefore inadequate.  Further, with regard to the April 2013 VA examination, the VA examiner did not provide a medical opinion pertaining to secondary service connection and therefore failed to comply with the Board's January 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

Therefore, the Board finds that a new VA examination is warranted to determine the nature and etiology of any currently diagnosed right knee disability.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of any currently diagnosed right knee disability.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

After examination and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right knee disability is either:
* etiologically related to the Veteran's active service, or
* etiologically related to or aggravated by (worsened by) his service-connected low back disability.  

The complete rationale for all opinions expressed must be provided.  

2. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



